HAWTHORNE, Justice
(dissenting from refusal to grant a rehearing).
In his application for rehearing plaintiff points out that he has never contended that the mere identification of the property as a United States highway in the recorded documents, of itself, is a slander of title. He contends, among other things (see application for rehearing), that by the provisions of these documents a voluntary drilling unit was created in the Lake St. John field by defendants, in which unit plaintiff’s property was included although defendants have no lease from him covering this property. Defendants admit that no payments of any kind have been made to plaintiff, and plaintiff further contends that, by including his property in the unit and making no payments to him, they are denying his ownership and claiming rights in themselves and others.
Since the opinion of the court is not decisive of these issues, a rehearing should be granted so that they may be given consideration by the court.